Citation Nr: 1039525	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-33 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) and degenerative joint disease (DJD) of the 
cervical spine, claimed as residuals of neck injury. 

2.  Entitlement to service connection for neuropathy of the left 
upper extremity, to include radiculopathy of the neck and left 
shoulder.

3.  Entitlement to service connection for an acquired chronic 
psychiatric disability, claimed as generalized anxiety disorder, 
post-traumatic stress disorder (PTSD) and major depression.

4.  Propriety of a rating reduction from 40 percent to 10 percent 
for residuals of a left clavicle fracture, effective December 1, 
2007.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to December 
1977.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated February 2007 and September 
2007 by the Waco, Texas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, denied the Veteran 
service connection for DDD and DJD of the cervical spine (claimed 
as residuals of neck injury), neuropathy of the left upper 
extremity (to include radiculopathy of the neck and left 
shoulder), and an acquired chronic psychiatric disability 
(claimed as generalized anxiety disorder, PTSD, and major 
depression), and reduced his rating for residuals of a left 
clavicle fracture from 40 percent to 10 percent, effective 
December 1, 2007.  

The Board notes that the February 2007 rating decision on appeal 
addressed only the Veteran's claim of service connection for 
PTSD, and that a subsequent rating decision dated March 2008 
addressed the issue of service connection for depression and 
anxiety.  Although a formal appeal, per se, of the March 2008 
determination was not filed by the Veteran, it is evident from 
his oral testimony before the Board that he seeks to pursue an 
appeal of these issues.  Pursuant to the holding of the United 
States Court of Appeals for Veterans Claims (Court) in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), the Board considers them to be 
part and parcel to the claim for VA compensation for PTSD 
presently perfected for appeal, and therefore characterizes the 
issue as entitlement to an acquired chronic psychiatric 
disability, to include generalized anxiety disorder, PTSD, and 
major depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(holding that the use of the term 'condition(s)' in regulation 38 
C.F.R. § 3.159(a)(3) indicates that a single claim can encompass 
more than one condition and that an appellant can reasonably 
expect that alternative current conditions within the scope of 
the filed claim will be considered).  Thus, as in the present 
appeal, in a PTSD claim VA must also consider entitlement to 
other psychiatric diagnoses, such as depression or anxiety 
disorders, in addition to PTSD.

In June 2010, the Veteran, accompanied by his representative, 
appeared at a hearing held at the RO before the undersigned 
Acting Veterans Law Judge to present oral testimony and arguments 
and submit evidence in support of the claims on appeal.  A 
transcript of this hearing has been associated with the Veteran's 
claims file for consideration by the Board.  

At the June 2010 hearing, the Veteran, via his representative, 
presented statements indicating that he is also claiming 
entitlement to service connection for a right upper extremity 
disability.  As this issue has not been adjudicated, it is 
referred to the RO for appropriate action.

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C., for further evidentiary and procedural 
development.  VA will notify the Veteran and his representative 
if further action is required on their part.


REMAND

The Board notes that during his June 2010 hearing before the 
undersigned Acting Veterans Law Judge, the Veteran reported that 
he stopped working as a VA employee and was medically retired due 
to disability as of June 2008.  He also reported that he had a 
pending claim for Social Security Administration (SSA) disability 
benefits, which was filed approximately six months prior to the 
date of this hearing.  Although at this juncture the SSA's 
disposition on the merits of the Veteran's claim are not known, 
the clinical records reviewed by SSA in its adjudication of the 
matter may have some bearing and relevance to the matters 
presently on appeal before VA, as SSA may consider the impact 
that the Veteran's service-connected disability has on his 
employability and the records obtained may include evidence of a 
nexus between the Veteran's service and the psychiatric, 
neurologic, and orthopedic disabilities currently in appellate 
status.  While the determinations of SSA are not binding on VA, 
to the extent that evidence considered by SSA addresses or 
otherwise contemplates the origins and/or severity of 
disabilities at issue before VA, these records are certainly of 
relevance and must be considered for their probative value.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  In this 
regard, the Court has held that VA's duty to assist includes a 
duty to obtain SSA records and to otherwise request information 
and pertinent records from other Federal agencies when on notice 
that such information exists and is deemed pertinent to the 
Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 
2010); Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992); 
Tetro v. Gober, 14 Vet. App. 110 (2000).  Therefore, as the 
Veteran has notified VA of the existence of SSA records that may 
be pertinent to the present claims at issue, and as his SSA 
records are not currently part of the evidence, the case should 
be remanded so that they may be obtained and associated with his 
claims folder.

The Board notes that the Veteran is presently service connected 
only for residuals of a left clavicle fracture, which his service 
treatment records indicate were sustained as a result of an 
injury while playing football during active duty.  The medical 
records presently associated with the evidence indicate that the 
Veteran is currently diagnosed with DDD and DJD of his cervical 
spine with associated radiculopathy, and also that he is being 
treated for chronic psychiatric complaints associated with 
depression and anxiety.  Although his service treatment records 
do not indicate any traumatic injury of his cervical spine during 
active duty or onset of a chronic neurological disorder affecting 
his left upper extremity, as the anatomical location of his 
service-connected left clavicle fracture is proximately located 
near his cervical spine and nerve distribution running from his 
cervical spine down to the end of his left upper extremity, the 
Board finds that a VA examiner's opinion would be useful in 
determining the likelihood that the Veteran's cervical spine 
disability and radiculopathy are either the result of the same 
traumatic injury that caused the left clavicle fracture in 
service, or are otherwise secondarily related to, or aggravated 
by the service-connected residuals of a left clavicle fracture.  
Additionally, an examination to obtain an opinion by the 
appropriate specialist would also be useful in order to determine 
the likelihood that the Veteran's psychiatric diagnosis is 
secondary to, or aggravated by any painful symptomatology 
associated with his service-connected residuals of a left 
clavicle fracture.  The case should therefore be remanded so that 
the RO may schedule the Veteran for the aforementioned 
examinations for purposes of obtaining the nexus opinions 
discussed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(noting that the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is necessary 
to make a decision on the claim, as defined by law and holding 
that an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.)

A review of the claims file shows that the Veteran's medical 
records are recent up to May 2010.  To ensure that the record is 
complete prior to re-adjudication of the issues on appeal, the RO 
should undertake the appropriate steps to obtain all relevant 
clinical evidence for the period from May 2010 to the present and 
associate any evidence obtained with the record.

Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO via the AMC for the following actions:

1.   The RO should contact the Veteran and 
request that he provide a detailed list of 
all healthcare providers, both VA and 
private, who treated him for orthopedic and 
neurological complaints relating to his neck, 
left clavicle, left shoulder, and left upper 
extremity, and treated or counseled him for 
his psychiatric disorders.  After obtaining 
the necessary waivers, the RO should obtain 
copies of those pertinent records not already 
associated with the evidence.  Those records 
should include, but are not limited to, any 
pertinent records dated since the time of the 
latest treatment reports of record, in May 
2010.

If the RO is unable to obtain any records 
identified as relevant by the Veteran, it 
should state the reasons why such records 
were unobtainable.

If the RO is unable to secure these records, 
it must notify the Veteran and (a) identify 
the specific records it is unable to obtain; 
(b) briefly explain the efforts that it made 
to obtain those records; (c) describe any 
further action to be taken with respect to 
the claim; and (d) notify the Veteran that 
he is ultimately responsible for providing 
the evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

2.  The RO should contact the SSA and request 
that it provide VA with copies of all 
clinical and administrative records reviewed 
by SSA as they pertain to the Veteran's 
recently filed claim for SSA disability 
benefits.

If these records, or any other records deemed 
relevant to the appeal, are unobtainable by 
VA, the RO should so state in the claims file 
and provide an explanation as to why they 
could not be obtained. 

If the RO is unable to secure these records, 
it must notify the Veteran and (a) identify 
the specific records it is unable to obtain; 
(b) briefly explain the efforts that it made 
to obtain those records; (c) describe any 
further action to be taken with respect to 
the claim; and (d) notify the Veteran that 
he is ultimately responsible for providing 
the evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

3.  After the above evidence has been 
obtained and associated with the record, the 
Veteran should be scheduled for VA 
examination(s) of his orthopedic and 
neurological systems, to be conducted by the 
appropriate specialist(s), to determine the 
Veteran's current orthopedic and neurological 
diagnosis and provide an opinion as to the 
likelihood that the Veteran's current DDD and 
DJD of his cervical spine and any 
neurological disorder of the left upper 
extremity diagnosed (to include radiculopathy 
affecting the nerve distribution running from 
his cervical spine down the length of his 
left upper extremity) is either directly 
related to service or secondary to, or 
aggravated by his service-connected residuals 
of a left clavicle fracture.  A complete 
history should be obtained from the Veteran.  
Follow the examination: 

(a.)  The appropriate examiner(s) should 
provide an opinion as to whether it is at 
least as likely as not that the current 
DDD and DJD of the Veteran's cervical 
spine and any neurological disorder of the 
left upper extremity diagnosed (to include 
radiculopathy affecting the nerve 
distribution running from his cervical 
spine down the length of his left upper 
extremity) was incurred as a result of the 
injury in service that resulted in his 
fractured left clavicle, or otherwise 
related to service.  

(b.)  If a direct link with service is 
ruled out, the examiner(s) should provide 
an opinion as to whether it is at least as 
likely as not that the DDD and DJD of the 
Veteran's cervical spine and any 
neurological disorder of the left upper 
extremity diagnosed (to include 
radiculopathy affecting the nerve 
distribution running from his cervical 
spine down the length of his left upper 
extremity) are secondary to his service-
connected residuals of a left clavicle 
fracture.  

(c.)  Alternatively, if the secondary 
relationship discussed above is ruled out, 
an opinion should be provided as to 
whether it is at least as likely as not 
that his service-connected residuals of a 
left clavicle fracture aggravated (i.e., 
permanently worsened beyond their natural 
level of progression) his DDD and DJD of 
the cervical spine and/or any neurological 
disorder of the left upper extremity 
diagnosed (to include radiculopathy 
affecting the nerve distribution running 
from his cervical spine down the length of 
his left upper extremity).  

If such aggravation is found to exist, it 
would be helpful if the examiner(s) would 
provide an assessment, if possible, of the 
baseline level of impairment produced by 
the Veteran's DDD and DJD of his cervical 
spine and the radiculopathy or neuropathy 
affecting the nerve distribution running 
from his cervical spine down the length of 
his left upper extremity prior to 
aggravation, and then provide a 
quantification, if possible, of the level 
of additional impairment above and beyond 
this baseline level imposed by the 
service-connected residuals of a left 
clavicle fracture.  If it is not possible 
to provide such an assessment, the 
examiner(s) should so state.  

4.  The Veteran should be provided with a 
psychiatric examination, in which the 
examiner should conclusively determine the 
Veteran's present Axis I diagnoses and 
then provide an opinion as to whether it 
is as likely as not that that the Axis I 
diagnoses are secondary to his service-
connected residuals of a left clavicle 
fracture, or otherwise related to service.  

Alternatively, if the secondary 
relationship discussed above is ruled out, 
an opinion should be provided as to 
whether it is at least as likely as not 
that his service-connected residuals of a 
left clavicle fracture aggravated (i.e., 
permanently worsened beyond their natural 
level of progression) his psychiatric 
diagnoses.

If such aggravation is found to exist, it 
would be helpful if the examiner would 
provide an assessment, if possible, of the 
baseline level of psychiatric impairment 
produced by the Veteran's Axis I 
diagnoses, and then provide a 
quantification, if possible, of the level 
of additional psychiatric impairment above 
and beyond this baseline level imposed by 
the service-connected residuals of a left 
clavicle fracture.  If it is not possible 
to provide such an assessment, the 
examiner should so state.

With respect to the each of the above 
examinations, the Veteran's claims folder 
should be provided to the VA examiner(s), who 
should be asked to review the Veteran's 
claims file and base any opinion provided on 
the foregoing review thereof, as well as the 
current examination.  The examiner(s) should 
indicate on the examination report that such 
a review was conducted. 

A complete rationale for any opinion 
expressed should be provided.

If the examiner is unable to provide any of 
the requested opinions without resorting to 
speculation, it should be so stated.

The examiner(s) should use the following 
language, as may be appropriate: "more likely 
than not" (meaning likelihood greater than 
50%), "at least as likely as not" (meaning 
likelihood of at least 50%), or "less likely 
than not" or "unlikely" (meaning that there 
is a less than 50% likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

5.  After completing the above action and any 
other development as may be indicated by any 
response received as a consequence of the 
actions taken in the paragraphs above, the 
claims of entitlement to service connection 
for DDD and DJD of the cervical spine, 
neuropathy of the left upper extremity (to 
include radiculopathy of the neck and left 
shoulder), and an acquired chronic 
psychiatric disability (claimed as 
generalized anxiety disorder, PTSD, and major 
depression), and the issue of the propriety 
of a rating reduction from 40 percent to 10 
percent for residuals of a left clavicle 
fracture, effective December 1, 2007, should 
be readjudicated following review of all 
relevant evidence associated with the claims 
file.  If the appeal remains denied with 
respect to any of these issues, a 
supplemental statement of the case should be 
provided to the Veteran and his 
representative.  After the Veteran has had an 
adequate opportunity to respond, this issue 
or issues should be returned to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



